Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/30/2021 has been considered by the examiner. 
Status of Application
Claims 1, 4-8, 10-12, and 14-15 are pending. Claims 1, 8, and 15 are the independent claims. Claims 1, 7, 8, 10-11, and 14 have been amended. Claims 2-3, 9, and 13 have been cancelled. Claim 15 has been added. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 03/01/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 03/01/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
With respect to the objections to the drawings, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objections to the drawings have been withdrawn.
	With respect to the objections to claims 7 and 8, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The objections to claims 7 and 8 have been withdrawn.
	With respect to the interpretation regarding intended use, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The interpretation regarding intended use has been withdrawn.
	With respect to the rejections of claims 1 and 8 under 35 U.S.C. § 102(a)(2), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 1 and 8 under 35 U.S.C. § 102(a)(2) have been withdrawn.
	With respect to the rejections of claims 2, 6-7, and 9-11 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The rejections of claims 2, 6-7, and 9-11 under 35 U.S.C. § 103 have been withdrawn.
Allowable Subject Matter

	Reasons for Allowance
	The allowable subject matter found in the claims 1, 8, and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
Regarding claim 1:
“wherein the bandwidth adjuster is configured to reduce the bandwidth by increasing a bandwidth factor of the variable band stop filter as the steering angular velocity of the steering wheel is increased”.
Regarding claim 8:
“wherein the step of tuning of the variable band stop filter comprises adjusting a depth of the variable band stop filter according to a steering angular velocity of the steering wheel”.
Regarding claim 15:
“a depth adjuster configured to adjust a depth of the variable band stop filter according to a steering angular velocity of the steering wheel”.
	The closest prior art of reference is Tsubaki (US n2019/0337556 A1). Tsubaki discloses an electric power steering apparatus that dampens vibrations that may be caused by vehicle speed, friction, change of road surface, etc. and it uses motor current values inputted to the steering apparatus’s motor based on steering torque, a target steering angle, and an actual steering angle. However it does not disclose the limitations regarding the use of a variable band stop filter to do so and wherein the depth and bandwidth of the filter are specifically adjusted according to the steering angular velocity of the steering wheel itself, as recited above.
	Another prior art of reference is Isshiki et al. (US 2019/0359203 A1). Isshiki also discloses a steering control apparatus designed to provide higher comfort to a driver using an assistive torque to 
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1, 8, and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        May 6, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669